                                   Case 18-12456-gs        Doc 217      Entered 11/25/20 13:36:32         Page 1 of 6



                              1    Kevin W. Coleman (CA SBN 168538)
                                   Kimberly S. Fineman (CA SBN 184433)
                              2    NUTI HART LLP
                                   411 30TH Street, Suite 408
                              3    Oakland, CA 94609-3311
                                   Telephone: 510-506-7152
                              4    Email: kcoleman@nutihart.com
                                          kfineman@nutihart.com
                              5
                              6    Attorneys for Kavita Gupta,
                                   Chapter 11 Trustee for Desert Oasis Apartments, LLC
                              7
                              8
                              9

                             10                            UNITED STATES BANKRUPTCY COURT

                             11                                       DISTRICT OF NEVADA

                             12 In re:                                                  Case No.: BK-S-18-12456-GS

                             13 DESERT OASIS APARTMENTS, LLC,                           Chapter 11
411 30TH STREET, SUITE 408

TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311




                             14                          Debtor.                        DECLARATION OF KAVITA GUPTA
      NUTI HART LLP




                                                                                        IN SUPPORT OF MOTION TO
                             15                                                         APPROVE DISBURSEMENT OF
                                                                                        ADDITIONAL SUMS OWING TO
                             16                                                         BUYER ED-DEN UNDER SALE
                                                                                        ORDER
                             17
                                                                                        Date:         January 11, 2021
                             18                                                         Time:         9:30 a.m.
                                                                                        Judge:        Hon. Gary Spraker
                             19
                             20

                             21
                                         I, Kavita Gupta, declare as follows:
                             22
                                         1.                                                                               Apartments,
                             23
                                                                                                      my own personal knowledge and
                             24
                                  observation in that capacity from my review of the court and business records in this case, or
                             25
                                  upon information and belief as indicated. If called to testify on this matter, I can and would
                             26
                                  competently testify to the matters set forth in this Declaration.
                             27
                                         2.
                             28
                                  this Court authorizing the disbursement of $12,590.00 to ED-DEN Investment Co LLC as

                                                                                    1
                                  Case 18-12456-gs        Doc 217     Entered 11/25/20 13:36:32         Page 2 of 6



                              1 additional sums owing to Buyer under the additional sums owing to Buyer under the Order

                              2
                              3 and Clear of Liens and Grant Related Relief      Lot 5 [Doc No. 1264 in formerly jointly

                              4 administered lead Case No. 18-
                              5          3.

                              6 property assets commonly known as 5316 Danville Lane/5331 Bethel Lane, Las Vegas, Nevada

                              7                   , and the Sale Order approved the sale of the Apartments to Buyer. The sale

                              8 closed on June 30, 2020               .

                              9          4.      Pursuant to the Sale Order, Buyer was to receive credits upon closing for (i) all

                             10 rents and other sums due and payable or paid under existing month-to-month leases with tenants
                             11 for the period after the Closing date and (ii) any security deposits held by the Estate or owed to

                             12                                                                        Pursuant to the Sale Order,
411 30TH STREET, SUITE 408




                             13 Buyer is solely responsible for all existing tenant deposits post-Closing.
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14          5.      As an accommodation to Buyer and to allow the uninterrupted transition of utility

                             15 services to the Apartments, I also entered into a Utilities Reserve letter agreement with Buyer on

                             16 June 29, 2020 (                                            Closing. Under the Utilities Reserve,

                             17 $10,000 otherwise due to Buyer at Closing remained in escrow pending reconciliation of final
                             18 utility bills to the Estate. The Buyer was given 15 days from Closing to complete the transfer of

                             19 all utility accounts. A
                             20 would be paid by the Estate and deducted from the funds set aside in the Utilities Reserve.

                             21          6.      After Closing and upon comparison of accountings between the parties, it became

                             22 apparent that additional sums were owing to Buyer on account of the Prepaid Rent and Deposit
                             23 Credits. In addition, Buyer asserted it was also due certain additional sums under the Utilities

                             24 Reserve. While I dispute that any sum is owing under the Utilities Agreement, the accounting
                             25 was complicated by the way in which Buyer transferred the utility accounts.

                             26          7.      To resolve all outstanding accounting issues related to the sale of the Apartments,

                             27 including the Utilities Reserve, I have worked through my counsel to arrive at a mutual Final
                             28


                                                                                  2
                                  Case 18-12456-gs        Doc 217     Entered 11/25/20 13:36:32          Page 3 of 6



                              1 Accounting Agreement and Release with Buyer                                            . A true and

                              2 correct copy of the Final Accounting Agreement is attached hereto as Exhibit A.
                              3          8.     Through the Final Accounting Agreement, the parties have agreed the additional

                              4 sum of $12,590.00 should be paid to Buyer in full satisfaction of all outstanding accounting
                              5 issues related to the sale. I believe this amount fairly represents the additional sums owing to
                              6 Buyer, and the payment is warranted under the terms of the Sale Order and the underlying

                              7 Purchase and Sale Agreement approved thereunder.
                              8          9.     I believe it is in the best interest of the Estate to enter into the Final Accounting

                              9 Agreement and finally resolve all accounting disputes with Buyer. For this reason, I ask the

                             10 Court to enter an order authorizing the Estate to enter into the Final Accounting Agreement and
                             11 to disburse the sum of $12,590.00 to Buyer thereunder from the net proceeds from the sale of the

                             12 Apartments I now hold in trust.
411 30TH STREET, SUITE 408




                             13           I declare under penalty of perjury of the laws of the United States and the State of
TELEPHONE: 510-506-7152
 OAKLAND, CA 94609-3311
      NUTI HART LLP




                             14   Nevada that the foregoing is true and correct, and that this Declaration is executed this 25th day

                             15   of November 2020.

                             16

                             17                                                  /s/ Kavita Gupta
                                                                                      Kavita Gupta
                             18

                             19
                             20

                             21

                             22
                             23

                             24
                             25

                             26

                             27
                             28


                                                                                   3
Case 18-12456-gs   Doc 217   Entered 11/25/20 13:36:32   Page 4 of 6




                             EXHIBIT A
               Final Accounting Agreement and Release
Case 18-12456-gs   Doc 217   Entered 11/25/20 13:36:32   Page 5 of 6
Case 18-12456-gs   Doc 217   Entered 11/25/20 13:36:32   Page 6 of 6
